418


          OFFICE    OF THE   ATTORNEY     GENERAL       OF TEXAS
                                 AUSTIN




Honorable B. F. L!oKee
county Auditor
HIdalSo CouIIty
Edinburg, Toxae
Dear Sir:                           OpIAIOA   fi0.   O-6668
                                    RII




            Vor    eoma year8 prior
     0r   the   i0gimtw3      ai1
    aria8 to be ralred In
    maximum salary that soul
    other than the




                                        i0A thEirstO t25.00 II
                                        e of his automobile.
                                        and I am quite CJura
                                         this deputy wOuld net
                                        mance of him otiIcIel
                                        ham employad sufil-
                           Lo hate county owned and operated
                            ks onre of all ths running around




              orth to work.
    agothe? May to ralsa    this deputy’8 salary and thereby
    attampt to evade thr salary li5dtatioAm.     StAOO thr
    roeant lmo tma ntof the legirlature the salary o?
    tdIa deputy hae bean raised to where    It Ia the full
    nazImum allowsd by law, a&l the antlrr autonioblls
                                                                                                        419


EQcorubla     B. ?. ld0Kea,page                  2


      lUewano8 of $300, is aid him over and abovr            ths
      BpZiiUUlR,
               l@MViAg  the ar tWitiOn  iI3 thi8    OOAditfOA.
      Prior to the anaotman8   of tha rroant     rtatuta    ha
      ma rassirl~g $100. par year In 8x08~8 of hi8
      8al3rp, 3nd o* prarsot 18 raoslving      $300. par
      year.

              "1 would lib                tc know,          ffrst, whether 8ucb 8
      oar allowanoc in proper.  I rid&t add thet It lo
      prld by tlrtua or o sotlcvrduly panred and rroordsd’
      in the minute8 of tha Co08h8iOn6rb9   Cour8. Ii
      ruoh an automobile rllowanoa Is .properand lagal,
      88 a 8af amount, would it not be t:, ths bqat lntcbaet
      Of 811 if such al,lovaAoaWare Fafd 011 tha baria at
      aotual ?~Iloap traralled? And third, if suoh al-
      lOWA           f8    ill8gal,         608s      the      tW-yRRx          8hbUt8      O?
      1MtatIoAyls apply to the recovcwy of tha r~oaaypaid
      wIthout authority? Xxithe event thnt lhla Is M
      ille&al psyaaot oan $200. of this be oan8Idored aa
      part ealary, leaving OAly $lCC. rcr yaar 68 ncnaf
      ERM without euthorlty."
              q.i.    !ho~Ly          Sjk~zifi       Q?   Xldalgo         (iomtiy    is =;~?z?Asntad
on a eelarg baois. Kidalgs                         County          hce    q population of 106,09y.

              ArtIala 3853, Sootion                         (b),     V.    A.   0. S.,     a2    antended,
I8 US iOllOWt?t

           “(b) ;.,,oh  offlQ?r mm6  In this .*ct,+.%3re
      ha rucaivueP edwy no wrs?ons8tlonfm hla
      IbZViUdS, shall be Mtitl%d and psrui~tdd to
      purahnaa or rharga to his co.,ntyall recllronabls
      eXJlelHla8
               ncoaarary ia the proper an6 lag~,o3n-
      &lot b? hir Offioe,   prmiQm0 oil Off101~18 bQLd8,
       pramfuas           m fira, bwglary, theft,robsry                              t&-
       auran~a       protastlirg             ublie        fund@, ~6             &nolUalng
       tkn omt        of nu?a%J  t O-  fOX hi8 depu$i88,     pro-
       VfdUd      thst cXp6h868 in$XiZ~~~  iOr ,hr()tlliYi8 O(1
       otrioIals*       bonda for tke oooAt9 traasurar,
       aollnty     au5lkvx,   COatp Ic)Bd OOFmi68iOlk6i*8,6OKlltf
       f&o01 rmperhtandeat,     and the hide aad ankial
       Inepaotor, inalndlrrgthe ooet OS euretj bo&da
       for RA9 danutfaa Of on9 rooh orriaer8,   nmiyha
       d.UO IAOlUdd,  ElIA6 ;cch expsnscs to be ~~aard  ’
       011,prsdat-r~lncd and allowad IA ths the and
       aiaOuAt,8~ nanXl# 68 pOsaibl3, by th CO:i%ZI8-
 llonerr Court -.neeoroh month ior the anruls6
 math, upan tht? 8ppliCntlon   bg rrah 0ffiOrr
 l$otirrg the kind, probrblr amount of .qmatd-
‘t&W. rad the n000~0it~   IO? tha lFOil#O$ Of hi@
 oftkr ior ruoh enouiasmonth, whloh rppllor-
 tioa rhall, befon proaorltatlotl  $0 0a:a tour*,
tlrat be ea4orood by the oounty oudltor’, lf
a#, othotwioo the emal      trouuror,  o&   a0
to whobbr   rundo ore wa I lrblr tar paymat  of
la o h
     oxpenmoe    . , .
      ”. .      . .

      “lha Co#aloolatofr  Court of tha oottaty of
the rhorlti'o reoiduma met, upm the-mitten
U& OWOXll rpFliOIltiOJlOf OVlOh OitiOW,  .ktiXl6
tR0 nreaoiity   ttmrafor, rllor on0 or woo
autapobilr to bo ~806 by #r lhrriff’ti Oh.
dioohar~o of offioiat buofnooo$ whioh, if
praohuul   by thr oounty dholt be bout     lo
6ho IlaMO?  prua?iNrd br &w for the pWahao@
o? 8a~pli.a nod pahi  fm  ou8 of th8 Urnoral
run4 of tha onunly and @key aRaIl ba rqorto4
au& p&M h thr WI      mumar 81 herein provide4
fW 0th     UDOIhOO@.

      "ifha.the lutomobUa 0~~ lutomoblho ma
me6      by
         the Shnitt or hlo drputloa,  thy
ohall br rllorrliour (4,)a o n%   fo
                                  . rlwh nil8
trwolrd        in tha diarba~~o oi ofiloial   buoimoo,
whioh luia rhll oover all upmoro      of Dhr rati-
tonuoo   tlrprroiaUon,  an4 operation   of aaoh
.otmobhr   .   Such milorw rhrll be rclportrb
aad pal6 In tbr #MO manor prooorlbab for
other lllcuablrm naea u&or the pror~siaoo
of WA8 orct1on.    ro rutaaobllo   shall be
allawe for an) Deputy Shorift rzoopt thmo
rqptlulj   laplo~d ia outoldo work. It ohall
bo t&a duty of tha Coant~ Atiitor,    if w,
otRorwloo6Re Cominoloaoro Oourt 80 ohook tho
l#OOdta!‘Odia@
          a ~tc dr           l8k Of M f6M t8SOb ilO#,
ownad bl the oouatt oaoa lmh ronth *a4 to krop
l publir rroord theirofI a0 lutoaobilo Ow8d bt
bRa oouaty still br uod for one prlmtr pw-
DOOO.'
                                                                421


Honoiablo B. 1. HolLoe,page '4 -


            In Piorro~ v. Oalvarton County, 131 S. w. 26) 27,
the oowt   hold that the manltort purport of A.rtlole3Q99, 8upra,
~a8 "to provide a 1~08218of 8aOOrtaiRiRg the oorr~otrurr  of ox-
pense items aaoh month 80 they are incurred. The eotual expenrrr
paid or lnourrod oon8tltuto the maaaure of tha o?flolal~r right
to Pea oupont . The monthly ltomlaatlon I8 for the proteotlon of
tha oounty by l ifordlng manna of asoertalning the faot and smount
o? 8uoh olalmod ltom o? wcporuo and whether it vas propor     Qharg-
lablo a8 rush."

            In the 0880 o? Cook v. Naoogdoohor County, 147 9. W.
(26) 943, dlrmlrsed, judgaont  oorreot, tha aherlff of Naoogdooher
County ~88 ruing the oounty for orpon8er lnourred in oper8tlng
w0 8UtOmObllO8 tiiO&ng     t0 him In th0 di8Oh8rge Of hf8 OfflOl8i
bualnarr during the par8 1937 and 1938. Tha laount rued for np-
wrented tha dlfferenoa bet~8an thr four oentr per mile allovrd
by Art1010 3899, Seotlon (b), and the amouutr aotually paid him
month to month by the Ooamlrslo~o~~~ Court, whloh pqaont8 vere
lo o o p to
          under
             d protoat. On pago 945, the oourt rtator tRo fol-
lalllng:
           "Vemon~r AM. Cfr. St. Art. 3899, 500. (b),
     provider that vhora tha rheriii or hi8 doputle8
     oporrkr his own automobile or automobileshe 'shall
     be alloved four (4/) cents for each mile traveled in
     tha dlroharga of orilolol buainea8,    vhloh 8um rhall
     oowr 811 expensoa of the mslntenanoe,depreolatlon
     and operation of awh automobile.* By virtue      of tN8
     provlrlon of the rt8tuk,     the appellant on the agrood
     raota, a8 vo ooartruo    them, wa8 entitled to reoover
     tho sum rued for. TN8 lton ~80 in no son80 salary.
               "A8 rgalnat thlr oonolu8lon the appolloa urger
     that the plalntlff fallwd to prove tb&t he fllrd the
     WOPR ~epoz-t vlth the Cam~frrforiorm’   Court 8nd mde
     no~ohavlng that hlr looount ~88 pporrntrd to the
     Cohnty Auditor and the Coaai88lonor8~    Court eaoh
     month for rudit and 8llow8noo 88 provided by the
     rtatuto.     Id. Tha oontention 18 ovafiuled.     The
     lg r o olta d to ment
                         r iunrthat
                                8   tho amount suedfor
     reprosentod    thm dlffmrenoo ktwen   Ihi8 oar lxpbnao
     at four oentr par nile lttdtha amount prfd him br
     the   Comml88lonorr~ Court* and that ~rrld olalm ta8
     by the Comuf88lonor8~ Court rojeotbd.* Thus lvo~?y
                                                                                               422


Bobor8blr B. F. HOKOO, 98go 5


         eMrat      f8ot nrorrr8ry to lhov tht th8 018im
         V88 lO&lJ    dU0 8ti Unpid 8nd th8t th0 C-181
         rlorurr' Court h8d ~fu8.d to p8y it van .8t8b-
         118bd.    RW$liZ’Omnt8 Of tb  8t8tUtO VW8 rub-
         8t8nti811   plst. F81morr St8to Bank v. Bar10 Co@q,
         127 fox. & 1, %s.ti. (2d)1w4J ~OO&OhO8
         CCLCL~' v. Jlnkinr, Tax. Clr. App., 140 9. W. (26)
            .
                   In our Opinion Ro. o-1656 thil deprrtmentheld                       thrt
deputy rberlffr vho b8v. baen 8uthOrlr;ed by the 0QBl88IOner8'
Court to ~8. th.lr 8UtaPObl1.8 in the dl8oh8     of their offl-
0181 dUti.8 8hOuld k 98Id tb, 8U cb ?OU? (4  T ) OOnt8 ?Or MOh
ai10 rMrw8bly   8rd WOO888ri1y tNV.bd                       in t&      diwbw             Of
their O??io181 dUti.8 l’Og8?ddlO88 O? tb8                  8mOlU’It O? &lWj$O            8Wh
&9UtiO8          tNV.1.

         in ViW Ofth. fOlWgOi~itI8      the OpLniOn Ofthi
deprrtmmt th8t the CaoPi881Ou.1'8'Court ol Hid8180 Countr 18
not 8UthOPiMd t0 pIy 8 8-f      of hi8 &9Uty vho U8.8 hi8 Gm
8utooobile in tb dl8oh8w6 oi hi8 df10181 dutle8 8 1Urp 8u
o? twenty-five(425.00)dollrn per month for tr8unllng ex9en-
8.8. The rherl??  oF hi8 deputr 18 not vntltl8d to their tr8val-
lng lx p n8r( f o ur
                  (4 ) oentr par mllo) unle88 the pWYI8tm8   of
8OOtiW (b) o? Art10 fl 3899, V. A. C. S., 8)Lyoollpl1.dvith.
W   oounty vtild b8 lntitlod to rvoovvr 8nJ rwh WMJ    tht I8
98id Out ilhg8llf in 8 prqer 8ti brought for th8t 9
                                                      "PEit :
Lilu V. R88tl8lB.tCOUIlty,39 8. w. 1ftd)599, n A. L. R.
          Artlole 6866, IT.A. C. S., 88 8188ndad,I8, in pWt,
88 fO11OV8:
                   ‘%wr yp w8o nllootod to tha o??ioo o? 8herl??
         8h811,     k?OH   lntWi~   U9Oli th8 dUtb8 O? hi8 O??iOO,
         give 8 bond with tv0 OF mON gOOd 8nd 8UffiOiOnt IWO-
         t&08, t0 b8 8pprOV.d w tb caai88iOIlW8! COlU't Of
         hi8 OCunty, iOr 8wh8um88   lark   dlXV0t.d    8wh
         Court,   not 1.88 th8n Five ThOU88nd  ($5,000.~  "J DOll8r8
         nor mora   th8n ThiPtr IfhOu88nd  (#30,000,00)  DOll8r8    p8J-
         8ble t0 tb          Oowrnor       8lldhi8 8woe880r8         in OffiOO, Ow-
         dith3.d          tbrt h0   Vi11    8OOGUrt   ?CW 8od   PJ     0-F   t0   tb
         perrOn       8uthQPi8bd w          LW
                                   to no.lvO thm MW,    811
         filk.8,?OP?OItlllV88rd 9OMlti.8 thrt  h. MT OOllOOt
         forth8 WI OfthO8t8k      Q8w    OC'UILt~,8odth8tb
         villvoll8ndtrul~   loouto 8nd rke du8 nturn o? 811
         pNQ@88 8nd JlNO~pt8 t0 hiB 18vtUl17 &inOtd, 8rd pIJ
         over 811 8~8 of money oolleotod whim w rirtuo o? 8w
I ’
      Eonomble B.      F.   Hose., 98X. 6


              8wh pl'Oa.88 01'pNOOpt8,    to th. 9W8On8 to vhom
              tb    88mm lU dw, Ortbir18v?1ll8ttOXWy,      8CM3
              tbt    ho vi11 ?8ith?ully pvr?mn all 8uoh dutie8




              th8 OertifiO~tB Of th. OfflOW       8dmini8tWiq    tha
              88mo." (vqh8i8    Ollr8)
                       In th8 088e o? Dour County v. Bltkr, 11 8. Y. (Pd)
      163, Box8r COunty v88 ruing the tax oollootor for owtain foo8
      811Wed bJ 8trtUt@, it king 8llegrd tb8t th. UX OOlleOtOr dur-
      ing roveral yv8r8 had oollootod 8aid fee8 8nd not prld tbm over
      to the oounty, but rotalnod thornundw 8 018lm l&t      undW the lrv
      PO ~28 not required to 8Ooount for 881~088     r t a ?the lme11) fO.8
                id owr to tha oountj. The Camal r on O? App.818 hold OL?
      &58@ 1 r 7 th8t th@ 91e8 Of linit8tiocl8iiltOZ'908dt0 tb   QOUntJ'8
      0181Plv88 lmll8ble.     "w   81lUW th. OOUdy'8 8Uit, i&W     8118,
      18 predlo8tod upoa Bitter@8 oi?iol~l band vo Mgrrd the bar o?
      thi ?OUP-~82'8 ’ 8ktUb    88 kia   th. On. t0 k oauldored.”

                     In vlev Mth8   iOn oing, it 18 the cplnioa o?
      thi8 do98rtmont tht in 8 8uit  on &ho 8hOri??'8 bond th8 9108 Of
      the ?Our-y08r8' 8t8tUte o? linit8tiOn vould b8 899llo8blv. In 8
      rult lg8in8t tha deputy rherl?? in hi8 lndlridu81 0898oitJ the
      9108 Of th. tvO-')a8r8
                           ' 8t8tUtO Of liaEit8tiOnvould be 8pplio8ble.
                     Trurtlng tbt           the ?ONgOing   88ti8?8Otwily 8UWOr8
      your iW#IiX7, W 81'a




                                                   BY


      JR:?b